Citation Nr: 1225988	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-30 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative arthritis of the cervical spine, status post surgery C6-C7 prior to April 20, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected degenerative arthritis of the cervical spine, status post surgery C6-C7 beginning on April 20, 2010.

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative arthritis, plantar fasciitis and tendonitis of the right foot (including deformity of the 2nd toe).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The documents in the electronic file have been reviewed and pertinent records will be addressed in this decision herein below. 

The Veteran also disagreed with the RO's initial decision to deny the claim of service connection for right ear hearing loss.  During the pendency of the appeal, the RO, in a February 2012 decision, granted service connection for this disability, evaluated it with the previously service-connected left ear hearing loss and assigned a noncompensable rating for the now service-connected bilateral hearing loss, effective on April 20, 2010.  

Therefore, his appeal concerning service connection for right ear hearing loss has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran also seemed to disagree with the action taken as to the service-connected degenerative arthritis, plantar fasciitis and tendonitis of the left foot (including deformity of the 2nd toe), claiming that there was no mention of the bilateral factor.  

In a February 2012 letter, the RO explained to the Veteran that his combined disability evaluation included an amount for the bilateral factor and requested that he clarify whether he disagreed with the rating assigned for the left foot disability.  

The RO informed the Veteran that no further action would be taken regarding the left foot disability if a response was not received.  To date, the Veteran has not responded to this request.  

Accordingly, the issue of a higher rating for the left foot disability is not currently before the Board on appeal.  38 C.F.R. § 19.26.


FINDINGS OF FACT

1.  Prior to April 20, 2010, the service-connected degenerative arthritis of the cervical spine, status post surgery C6-C7 is shown to have been manifested by worse than 55 degrees on forward flexion with the combined range of motion of the cervical spine equal to 272 degrees. 

2.  Beginning on April 20, 2010, the service-connected degenerative arthritis of the cervical spine, status post surgery C6-C7 is not shown to be manifested by worse than 20 degrees on forward flexion; favorable ankylosis of the entire cervical spine has not been demonstrated.

3.  For the entire period of the appeal, the service-connected degenerative disc disease of the lumbar spine is shown to be manifested by a functional loss due to pain that more nearly resembles that of limitation of thoracolumbar flexion to less than 60 degrees, but greater than 30 degrees; neither incapacitating episodes nor a combined range of motion of the thoracolumbar spine less than 120 degrees is demonstrated.

4.  Since the September 1, 2005 effective date of the award of service connection, the degenerative arthritis, plantar fasciitis and tendonitis of the right foot (including deformity of the 2nd toe) symptoms have included deformity of the second toe, plantar fasciitis and pain with weather changes and walking on his heels and toes; these symptoms are indicative of no greater than moderate impairment.
 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected degenerative arthritis of the cervical spine, status post surgery C6-C7 prior to April 20, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for the assignment of an evaluation in excess of 20 percent for service-connected degenerative arthritis of the cervical spine, status post surgery C6-C7 beginning on April 20, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).  

3.  The criteria for the assignment of an initial evaluation of 20 percent, but not higher  for service-connected degenerative disc disease of the lumbar spine for the period of the appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).

4.  The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected degenerative arthritis, plantar fasciitis and tendonitis of the right foot (including deformity of the 2nd toe) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2005 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

However, as this appeal stems from the initial grants of service connection, the notice letter did not contain an explanation of the general rating criteria relevant to his cervical spine, lumbar spine and right foot disabilities.  

The letter also did not advise the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.   

A January 2007 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations and the August 2008 Statement of the Case (SOC) set forth applicable criteria for higher ratings for the cervical spine, lumbar spine and right foot disabilities.  

After issuance of the August 2008 SOC, and opportunity for the Veteran to respond, the February 2012 Supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file (including the Virtual VA electronic claims) include the service treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 


Factual Background 

In the appealed rating decision, the RO granted service connection for degenerative arthritis of the cervical spine, degenerative disc disease of the lumbar spine and degenerative arthritis, plantar fasciitis and tendonitis of the right foot and assigned 10 percent ratings for each disability, effective on September 1, 2005.  

In a February 2012 rating decision, the RO increased the evaluation for the service-connected cervical spine disability to 20 percent effective on April 20, 2010.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the cervical spine disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

At an October 2005 VA examination, the Veteran's range of motion of the lumbar spine was noted to be that of left lateral flexion to 31 degrees, right lateral flexion to 28 degrees.  He had complaints of pain beginning at 25 degrees.  He was able to perform forward flexion to 80 degrees, backward extension to 14 degrees, left rotation to 55 degrees and right rotation to 48 degrees; the combined range of motion of his thoracolumbar spine was 256 degrees.  

The Veteran could walk on his heels and toes without back pain.  He did have occasional back pain with prolonged sitting; however, the lower back pain did not prevent him from working or require wearing a back brace. 

An examination of the cervical spine showed a surgical scar from C6-C7 surgery.  Range of motion of the cervical spine was as follows: left rotation to 60 degrees, right rotation to 52 degrees, backward extension to 43 degrees, forward flexion to 55 degrees, left lateral flexion to 40 degrees and right lateral flexion to 22 degrees; the combined range of motion of the cervical spine was 272 degrees.  He had good strength in his shoulders as well as in the cervical muscles and the surgical scar was well healed.  He was prescribed Celebrex for his neck pain 

An examination of his right foot showed deformity of the tip of the second toe; the toe deviated slightly outward at the tip.  Although the Veteran complained of having arthritis, objectively he had plantar fasciitis.  

The Veteran complained of having pain over the plantar fascia, tenderness over the calcaneal bone of the heel, mild Achilles tendonitis and increased pain with weather changes.  Custom orthotics allowed him to stand for approximately an hour and fifteen minutes and walk a bit further.  His shoes did not show any abnormal wear.  He could flex his ankle upward 12 degrees and extend downward 45 degrees.  He could rotate his foot inward and outward without pain or problems.

The VA clinical records dated from August 2006 to April 2011 document the treatment the Veteran received for his various disabilities.  In an October 2008 VA treatment record, the Veteran complained of worsening lower back and neck pain.  

On examination, the neck was negative for jugular venous distension (JVD).  The assessment was that of lower back pain.  An X-ray study and an MRI were scheduled for a determination on whether he required neurosurgery follow-up.

A November 2008 VA treatment record documents the Veteran's complaints of lower back pain with intermittent radiation into the groin area.  

The diagnoses were those of lower back pain with radiation (with MRI results indicative of lumbosacral spondylosis and herniated disc) and cervical spondylosis after fusion of C6-7 with residual pain.  A neurosurgery consult was placed.

An April 2009 VA treatment record reflects that the Veteran continued to complain of lower back pain.  Neurosurgery consult indicated surgical intervention was not necessary.  The Veteran was scheduled for physical therapy for his back.  VA treatment records dated May to June 2009 document the Veteran's participation in physical therapy.  

At an April 2010 VA spine examination, the Veteran complained of having neck pain, spasms and headaches.  He rated the neck pain 4-5 out of 10.  He denied any arm pain, numbness or tingling.  

Additionally, the Veteran reported having occasional severe occipital/temporal headaches that were relieved by Naproxen.  He complained of monthly flare-ups of pain (lasting three days) when he experienced increased spasms and reduced range of motion of the neck.  He denied using a crutch, brace, cane or other assistive device.  

The Veteran had not lost any time from his full-time job due to neck pain, but did report losing 12 days in the last year from his part-time job as pizza delivery driver due to his neck pain.  His neck pain did not affect his activities of daily living.  

The Veteran also complained of low back pain with radiation down the posterior aspect of his thighs to his knees, with numbness and tingling in his legs.  He rated the back pain as 6 out of 10 with monthly flare-ups that prevented him from walking.  

The Veteran denied having any weakness, stiffness, fatigue, decreased motion, leg or foot weakness, bowel or bladder incontinence, erectile dysfunction, inflammation, falls or incapacitating episodes.  He denied the use of any crutch, brace, cane or other assistive device.  

The Veteran had not lost any time from his full-time job due to low back pain, but did report losing 3 days in the last year from his part-time job due to his low back pain.  His low back pain did not affect his activities of daily living; however, he had difficulty playing catch with his son.

On examination, there was no abnormal spinal curvatures or ankylosis of the cervical or thoracolumbar spine.  He exhibited no spasm, atrophy, guarding or weakness in the cervical spine; however, he did demonstrate pain with motion and tenderness.  

There was no spasm, atrophy, guarding, pain with motion, tenderness or weakness of the thoracolumbar spine.  Neurological examination was unremarkable.

Range of motion of the cervical spine was as follows: forward flexion to 20 degrees, extension to 28 degrees, left lateral flexion to 30 degrees, left lateral rotation to 46 degrees, right lateral flexion to 32 degrees and right lateral rotation to 50 degrees.  

There was no objective evidence of pain with range of motion or after three repetitions.  After three repetitions, left lateral rotation was reduced to 44 degrees; otherwise, the range of motion was unchanged.  

Range of motion of the thoracolumbar spine was as follows: forward flexion to 65 degrees, extension to 20 degrees, left lateral flexion to 34 degrees, left lateral rotation to 68 degrees, right lateral flexion to 35 degrees, and right lateral rotation to 66 degrees.  

Although there was objective evidence of pain with range of motion and repetitive motion, there was no additional limitation of motion after three repetitions.  The Veteran had not lost any time from work in the past year due to his cervical and lumbar spine disabilities.  

An April 2010 VA examination showed that the Veteran complained of a pulling sensation in the right arch and great toe, strain across the forefoot, sharp pain in the heel and pain in the Achilles tendon extending up into his knee.  He rated the pain a 4 out of 10 and complained of numbness in the first third and fourth toes.  

The Veteran denied having any weakness, stiffness, swelling, inflammation, fatigability, lack of endurance or flare-ups.  He denied use of any crutch, brace, cane or other assistive device.  He reported losing one day of work every two months due to his feet.  He denied any effects on his activities of daily living.  He was able to stand for 15 to 30 minutes and walk a quarter of a mile.  

On examination, there was no evidence of painful motion, swelling, instability, weakness or abnormal weight bearing.  However, there was objective evidence of tenderness on the sole of his right foot.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  

The X-ray studies showed a probable congenital valgus deviation of the second toe distal phalanx; otherwise, the X-ray study was unremarkable.  He had not lost any time in the past year due to his right foot disability.

The February through April 2011 VA treatment records document the Veteran's continued complaints of and treatment for low back pain.


Analysis

Spine 

The RO evaluated the Veteran's cervical and lumbar spine disabilities under diagnostic code (DC) 5242, the criteria for evaluating degenerative arthritis of the spine.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

Under the formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine is 340 degrees.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Also under the formula, intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months s.

A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.


Cervical Spine - prior to April 20, 2010 

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of an initial rating higher than 10 percent for the cervical spine disability for the period prior to April 20, 2010.  

The criteria for the next higher 20 percent rating would require forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  During this period, such impairment was not documented.  

As the Veteran does not have intervertebral disc syndrome of the cervical spine, a higher rating based on incapacitating episodes is not warranted either.  As the criteria for the next higher, 20 percent, rating are not met for the period prior to April 20, 2010, it follows that the criteria for an even higher rating (30, 40 or 100 percent) likewise are not met.  

On these facts, the Board determines that there is no basis for staged rating, pursuant to Fenderson, and the claim for an initial rating in excess of 10 percent for the service-connected degenerative arthritis of the cervical spine for the period prior to April 20, 2010 must be denied.  



Cervical Spine - Period from April 20, 2010

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 20 percent for the service-connected cervical spine disability beginning on April 20, 2010.  

The criteria for the next higher 30 percent rating would require forward flexion of the cervical spine limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  During this period in question, such impairment was not documented.  

As the Veteran does not have intervertebral disc syndrome of the cervical spine, a higher rating based on incapacitating episodes is not warranted either.  As the criteria for the next higher, 30 percent, rating are not met for the period beginning April 20, 2010, it follows that the criteria for an even higher rating (40 or 100 percent) likewise are not met.  

On these facts, the Board determines that there is no basis for staged rating, pursuant to Fenderson, and the claim for a rating in excess of 20 percent for degenerative arthritis of the cervical spine for the period beginning April 20, 2010 must be denied.


Lumbar Spine 

Considering the pertinent facts in light of the applicable criteria, the Board finds that the criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met any point since the since the September 1, 2005 or the effective date for the award of service connection for the disability.  

The criteria for the next higher 20 percent rating would require forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

However, on examination in October 2005, the Veteran was noted to have painful motion involving the lumbar spine.  In April 2010, He was noted to have had forward flexion to 65 degrees.  

While no additional loss was noted due to pain or after repetitive movement, the VA examiner did observe that his low back motion was associated with pain.  

To the extent that he reported having recurrent episodes of low back pain and losing time from work, the Board finds that the service-connected low back disability picture is productive of a functional loss due to pain that more closely approximates that of restriction of thoracoloumbar flexion to less than 60 degrees, but more than 30 degrees for the period of the appeal.  

Hence,  in resolving all reasonable doubt in the Veteran's favor, an increased rating of 20 percent, but not higher is warranted.  

As the Veteran is not shown to have experienced any incapacitating episodes of disc disease, a higher rating based on incapacitating episodes is not warranted.  

Under the circumstances of this case, the Board finds that the Veteran's degenerative disc disease of the lumbar spine symptomatology has not met the criteria for a rating in excess of 20 percent at any point since the award of service connection.  See 38 C.F.R. § 4.7.  

As the criteria for the next higher rating are not met, it follows that the criteria for an even higher rating (40, 50 or 100 percent) likewise are not met.  

On these facts, the Board determines that there is a basis for staged rating, pursuant to Fenderson, in that an initial rating of 20 percent for the service-connected degenerative disc disease of the lumbar spine is for application for the entire period of the appeal.  


Right Foot

The RO evaluated the service-connected degenerative arthritis, plantar fasciitis and tendonitis of the right foot under diagnostic code (DC) 5284, the criteria for evaluating other foot injuries.  

Under DC 5284, a 10 percent rating is assigned for foot injuries productive of moderate impairment.  A 20 percent rating is assigned for foot injuries productive of moderately severe impairment.  A 30 percent rating is assigned for foot injuries productive of severe impairment.  With actual loss of use of the foot, a 40 percent rating is for assignment.

Considering the pertinent facts in light of the applicable criteria, the Board finds that the weight of competent, probative evidence establishes that the criteria for an initial rating in excess of 10 percent for the service-connected degenerative arthritis, plantar fasciitis and tendonitis of the right foot have not been met any point since the since the September 1, 2005 or the effective date of the award of service connection.  

As indicated, the Veteran's right foot symptoms have been manifested, primarily, by deformity of the tip of the second toe, plantar fasciitis, complaints of pain over the plantar fascia, tenderness over the calcaneal bone of the heel, mild Achilles tendonitis, increased pain with weather changes, pulling sensation in the right arch and great toe, strain across the forefoot, sharp pain in the heel and pain in the Achilles tendon extending up into his knee.  

Collectively, the objective evidence reflects that the service-connected right foot symptoms have resulted in no more than moderate impairment.  This is a level of impairment consistent with the currently assigned 10 percent disability rating.  

At no point pertinent to the claim for increase has the Veteran's degenerative arthritis, plantar fasciitis and tendonitis of the right foot met the criteria for the next higher, 20 percent, rating.  

As noted, the 20 percent rating is warranted when there is foot disability productive of moderately severe impairment.  

However, the fact remains that there is no objective medical or other persuasive evidence suggesting that the Veteran has experienced painful motion, swelling, instability, weakness or abnormal weight bearing or any other foot symptomatology indicative of moderately severe impairment.  

As flatfoot, claw foot, or malunion of or nonunion of the tarsal or metatarsal bones are not demonstrated, a higher rating under those diagnostic codes is not warranted.  

Under the circumstances of this case, the Board finds that the service-connected degenerative arthritis, plantar fasciitis and tendonitis of the right foot symptomatology has not met the criteria for a higher rating at any point since the effective date of the award of service connection.  See 38 C.F.R. § 4.7.  

As the criteria for the next higher, 20 percent, rating are not met, it follows that the criteria for an even higher rating (30 percent) likewise are not met.  On these facts, the Board determines that there is no basis for staged rating, pursuant to Fenderson, and the claim for an initial rating in excess of 10 percent for degenerative arthritis, plantar fasciitis and tendonitis of the right foot must be denied.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that schedular criteria are adequate to rate the service-connected cervical spine, lumbar spine and right foot disabilities as they are not unusual or exceptional.  

As the rating criteria are found to reasonably address the manifestations of each of the service-connected disabilities, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased, initial evaluation in excess of 10 percent for the service-connected degenerative arthritis of the cervical spine, status post surgery C6-C7 prior to April 20, 2010 is denied.

An increased evaluation in excess of 20 percent for the service-connected degenerative arthritis of the cervical spine, status post surgery C6-C7 beginning on April 20, 2010 is denied.

An increased, initial evaluation of 20 percent, but no more for the service-connected degenerative disc disease of the lumbar spine for the period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.

Beginning in April 2010, an increased, initial evaluation is excess of 10 percent for the service-connected degenerative arthritis, plantar fasciitis and tendonitis of the right foot (including deformity of the 2nd toe) is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


